METHOD FOR MANAGING A CONTROL SOFTWARE OF A BRAKING SYSTEM
OF A VEHICLE, A HYDRAULIC
 SYSTEM FOR A BRAKING SYSTEM
OF A VEHICLE AND A METHOD
FOR MANUFACTURING THE SAME


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/05/2019, 05/27/2021 and 10/12/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 - 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman (US 20140109075; “Hoffman”).

Regarding claim 11, Hoffman discloses, in figures 1 and 3, a method for managing a control software of a braking system of a vehicle (ABSRACT, Hoffman’s controller updates vehicle software), the method comprising: downloading a vehicle-adapted control software (¶ 0017, Hoffman downloads code for updating a vehicle control module) from a server (14) via a wireless interface (¶ 0011, Hoffman receives over the air (OTA) updates for the vehicle, ¶ 0018, Hoffman’s controller antenna facilitates wireless downloading to controller memory) of the vehicle (44); and flashing (¶ 0012, Hoffman re-flashes module code) a control unit (22) of the braking system (¶ 0013, “chassis control/braking (electrical control of all braking and stability control systems”) with the vehicle-adapted control software (¶ 0012, Hoffman flashed code includes logically executing or controllable features of a module).

Regarding claim 12, Hoffman discloses, in figures 1 and 3, starting a pre-installed boot manager (¶ 0019 and ¶ 0042, Hoffman’s controller logs vehicle problems and conditions and determines software update actions, the examiner construes Hoffman’s determination of software update actions to mean Hoffman’s controller determines when a software download is necessary, additionally Hoffman’s controller includes a boot loader to facilitate software updates, the examiner construes Hoffman’s controller boot loader as a flashing agent of the controller software) of the braking system (¶ 0013, “chassis control/braking (electrical control of all braking and stability control systems)”), the boot manager activating the downloading and the flashing (see previous comment).

Regarding claim 13, Hoffman discloses, in figures 1 and 3, a pre-installed vehicle non-adapted control software ((34), ¶ 0013, Hoffman’s modules are originally manufactured with software sufficient to direct their operation and later updated with new software) is overwritten in the flashing (¶ 0012, Hoffman re-flashes module code).

Regarding claim 14, Hoffman discloses, in figures 1 and 3, the downloading is carried out on a central system ((20) ¶ 0011, Hoffman’s controller processes software updates for multiple modules of the vehicle and is therefore a central system) of the vehicle (12) via an interface (¶ 0014, Hoffman’s uses wired or wireless signaling between the controller and modules including a CAN) of the central system (20) to the braking system (¶ 0013, “chassis control/braking (electrical control of all braking and stability control systems)”).

Regarding claim 16, Hoffman discloses, in figures 1 and 3, the downloading (¶ 0017, Hoffman downloads code for updating a vehicle control module) and the flashing (¶ 0012, Hoffman re-flashes module code) are carried out again if an updated (56, 58) vehicle-adapted control software (¶ 0012, Hoffman flashed code includes logically executing or controllable features of a module) is available, the updated (56, 58) vehicle-adapted control software (see previous comment) being downloaded in the downloading (¶ 0017, Hoffman downloads code for updating a vehicle control module), and the control unit (22) being flashed in the flashing (see previous comment) with the updated control software (56, 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 20140109075; “Hoffman”) as applied to claim 11 above, and further in view of Link (US 20090119657; “Link”).

Regarding claim 15, Hoffman discloses, the flashing is carried out at a suitable period of time (¶ 0018).
Hoffman fails to explicitly disclose the flashing is carried out when the vehicle is turned off.
Link teaches, in figure 4,  the flashing (403) is carried out when the vehicle is turned off (¶ 0091, Link’s software upgrades occur “the next time the car is turned off”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Link’s scheme of updating software when the car is turned off into Hoffman’s module updating scheme. Doing so would provide a convenient time period to update critical software without preventing use of the vehicle.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 20140109075; “Hoffman”).

Regarding claim 17, Hoffman discloses, in figures 1 and 3, a hydraulic system for a braking system (¶ 0013, “chassis control/braking (electrical control of all braking and stability control systems)”) of a vehicle (12), comprising: a control unit (20) of the hydraulic system configured for managing (¶ 0011, examiner notes Hoffman’s controller processes files to facilitate updating vehicle modules) a control software (¶ 0012, Hoffman flashed code includes logically executing or controllable features of a module) of the braking system (see previous comment) of the vehicle (12), by performing the following: downloading a vehicle-adapted control software (see previous comment) from a server (14) via a wireless interface (¶ 0011, Hoffman receives over the air (OTA) updates for the vehicle, ¶ 0018, Hoffman’s controller antenna facilitates wireless downloading to controller memory) of the vehicle (12); and flashing (¶ 0012, Hoffman re-flashes module code) a control unit (22) of the braking system (see previous comment) with the vehicle-adapted control software (see previous comment).
Hoffman fails to explicitly disclose the braking system is a hydraulic system.
However, the Examiner takes official notice that hydraulic braking systems are well-known in the art (see Rea -JP 2000344069).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the control software of a hydraulic brake system using Hoffman’s system. Doing so would increase safety and convenience by allowing the most up to date control software to be installed remotely.

Claims 18 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman (US 20140109075; “Hoffman”), in view of Keitsch (DE 4028561; “Keitsch”).

Regarding claim 18, Hoffman discloses, in figures 1 and 3, a method for manufacturing a hydraulic system for a braking system (¶ 0013, “chassis control/braking (electrical control of all braking and stability control systems)”) of a vehicle (12), the method comprising: manufacturing a flash-able (¶ 0012, Hoffman’s module is updated by re-flashing) control unit (22) of the hydraulic system and a hydraulic unit of the hydraulic system; programming the control unit (22) using a verification and test software ((34), ¶ 0013, Hoffman’s modules are originally manufactured with software sufficient to direct their operation and later updated with new software, the examiner construes Hoffman’s original software as capable of operations sufficient for verification and test) for the control unit (22), a verification and test software (see previous comment) for the hydraulic system and a verification and test software (see previous comment) for actuators of the braking system (¶ 0013, “chassis control/braking (electrical control of all braking and stability control systems)”), and a vehicle non-adapted control software ((34), ¶ 0013, Hoffman’s modules are originally manufactured with software sufficient to direct their operation and later updated with new software, the examiner construes Hoffman’s original module software to be non-adapted) for the braking system (see previous comment) and a boot manager for flashing (¶ 0019 and ¶ 0042, Hoffman’s controller logs vehicle problems and conditions and determines software update actions, the examiner construes Hoffman’s determination of software update actions to mean Hoffman’s controller determines when a software download is necessary, additionally Hoffman’s controller includes a boot loader to facilitate software updates, the examiner construes Hoffman’s controller boot loader as a flashing agent of the controller software) the control unit (22); assembling the control unit (22) and the hydraulic unit (¶ 0020, examiner notes Hoffman’s controller is included within the vehicle to communicate with control modules after the vehicle is manufactured) to form the system (¶ 0013, “braking and stability control systems”); and testing a mechanical function of the system using the verification and test software for the system ((34), ¶ 0013, Hoffman’s modules are originally manufactured with software sufficient to direct their operation and later updated with new software, the examiner construes Hoffman’s original software as capable of operations sufficient for verification and test, additionally each previous version of software can be considered part of verification and test until an updated version is installed ).
Hoffman does not explicitly disclose a hydraulic unit and hydraulic system. Further Hoffman does not disclose testing the electrical function of the control unit.
However, the Examiner takes official notice that hydraulic braking systems are well-known in the art (see Rea -JP 2000344069).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to update the control software of a hydraulic brake system using Hoffman’s system. Doing so would increase safety and convenience by allowing the most up to date control software to be installed remotely.
Keitsch discloses, in Keitsch’s figure, testing an electrical function of the control unit (8) using an electronic test device to test basic functionality (p. 1, ¶ 3, Keitsch static test tests sensors, solenoid valves, etc. of a motor vehicle; p. 3, ¶ 5-7, Keitsch’s electronic test device is wirelessly attached to the control unit and automatically performs a control unit interrogation; the examiner construes the automatic nature of Keitsch’s electronic test device as evidence of verification and test software running on the electronic test device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Keitsch scheme to perform a static test of the basic functionality of the controller into Hoffman’s system of updating control module software to address and enhance particular demands of the module. Doing so reduces the labor required to complete testing.

Regarding claim 19, Hoffman and Keitsch disclose deactivating (¶ 0019, Hoffman’s module’s boot loader facilitates replacing old module software with updated module software) the verification and test software (p. 1, ¶ 3, Keitsch static test tests sensors, solenoid valves, etc. of a motor vehicle; p. 3, ¶ 5-7, Keitsch’s electronic test device is wirelessly attached to the control unit and automatically performs a control unit interrogation; the examiner construes the automatic nature of Keitsch’s electronic test device as evidence of verification and test software running on the electronic test device) for the control unit (Keitsch (8)) for the hydraulic system.

Regarding claim 20, Hoffman and Keitsch disclose before the testing of the mechanical function of the hydraulic system ((34), ¶ 0013, Hoffman’s modules are originally manufactured with software sufficient to direct their operation and later updated with new software, the examiner construes Hoffman’s original software as capable of operations sufficient for verification and test, additionally each previous version of software can be considered part of verification and test until an updated version is installed ), switching from the verification and test software (p. 1, ¶ 3, Keitsch static test tests sensors, solenoid valves, etc. of a motor vehicle; p. 3, ¶ 5-7, Keitsch’s electronic test device is wirelessly attached to the control unit and automatically performs a control unit interrogation; the examiner construes the automatic nature of Keitsch’s electronic test device as evidence of verification and test software running on the electronic test device) for the control device (Hoffman (8)) to the verification and test software for the hydraulic system (see previous comment) using the boot manager (¶ 0019, Hoffman’s module’s boot loader facilitates replacing old module software with updated module software).

Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure is Rea (JP 2000344069) teaches an electro-hydraulic control unit for an antilock brake system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856